Citation Nr: 0807087	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-00 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative joint disease of the lumbar 
spine. 

2.  Entitlement to a disability rating in excess of 10 
percent for right leg neuritis. 

3.  Entitlement to a compensable disability rating for 
bilateral hearing loss prior to September 28, 2004, and a 
disability rating in excess of 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughter

ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active service from November 1974 to June 
1984.  

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The veteran and his daughter appeared and testified at a 
videoconference hearing held in September 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2008, the veteran was advised by the Board that 
the Veterans Law Judge who conducted the hearing held in 
November 2005 is no longer employed by the Board and that the 
veteran may have another hearing if he desires.  In response, 
the veteran requested a new hearing in this matter before a 
Veterans Law Judge via video conference.  

In view of the pending hearing request in this matter, the 
Board must remand the case to ensure that the veteran is 
afforded all due process of law. Accordingly, this case is 
REMANDED for the following development:



1.  Schedule the veteran for a Board video 
conference hearing in accordance with 
applicable procedures. The veteran and his 
representative, if any, should be provided 
with notice as to the time and place to 
report for said hearing.

2.  Thereafter the case should be returned 
to the Board for further appellate 
consideration. The purpose of this remand is 
to ensure due process of law. By this 
remand, the Board intimates no opinion, 
legal or factual, as to the ultimate 
disposition of this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



